Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                       No. 04-13-00697-CR

                                Christopher Arthur MAROUDAS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 9, Bexar County, Texas
                                   Trial Court No. 364789
                          Honorable Walden Shelton, Judge Presiding

                                         ORDER
        The appellant’s brief was originally due to be filed on January 6, 2014. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
February 5, 2014. On February 7, 2014, the appellant filed a motion requesting an additional
extension of time to file the brief until March 5, 2014, for a total extension of approximately
sixty days. By order dated February 10, 2014, the motion was granted, extending the deadline to
file the brief to March 5, 2014. The order stated, “THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED.” The brief has not been filed.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.
The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than April 10, 2014, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions
of law, and (3) recommendations addressing the above enumerated questions.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court